Case 5:21-cv-00389-JGB-SHK Document 1 Filed 03/04/21 Page 1 of 17 Page ID #:1




 1 JAMES S. TERRELL, (SBN 170409)
   Law Office of James S. Terrell
 2 15411 Anacapa Road
   Victorville, CA 92392
 3 Tel.760-951-5850Fax.760-952-1085
   E-mail: jim@talktoterrell.com
 4
     SHARON J. BRUNNER, (SBN: 229931)
 5   Law Office of Sharon J. Brunner
     14393 Park Avenue, Suite 100
 6   Victorville, CA 92392
     E-mail: sharonjbrunner@yahoo.com
 7

 8   Attorneys for Plaintiffs

 9                                    UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
10
          KEVIN ARRONA and STEVEN ARRONA Case No. 5:21-cv-00389
11
                        Plaintiffs,      COMPLAINT FOR DAMAGES
12
          vs.                                                          1. Excessive Force (42 U.S.C. § 1983)
13
          COUNTY OF SAN BERNARDINO, SGT.                               2. Excessive Force (42 U.S.C. § 1983)
14        JAMES PORTER, DEPUTY J.CASEY,
          DEPUTY SEAN TABOR and DOES 1-10,                             3. Monell Claim (42 U.S.C. § 1983)
15        INCLUSIVE
                                                                       4. Failure to Intervene (42 U.S.C. §
16                                                                        1986)
17                                Defendants.                     DEMAND FOR JURY TRIAL
18
                                            JURISDICTION
19   1.         Jurisdiction of this Court is invoked under 28 U.S.C. §§ 1343, (1), (2), (3) and
20
     (4). This action at law for money damages arises under 42 U.S.C. § 1983 and the
21

22   United States Constitution, the laws of the State of California and common law
23   principles to redress a deprivation under color of state law of rights, privileges and
24
     immunities secured to Plaintiffs by said statutes, and by the First and Fourth
25
26   Amendments of the United States Constitution.
27
                                                          1
     ____________________________________________________________________________________________________________
     COMPLAINT FOR DAMAGES
                                                                            LAW OFFICES OF JAMES S. TERRELL
                                                                             15411 Anacapa Road, Victorville, CA 92392
                                                                             (760) 951-5850           talktoterrell.com
Case 5:21-cv-00389-JGB-SHK Document 1 Filed 03/04/21 Page 2 of 17 Page ID #:2




 1

 2
     Plaintiffs allege:
 3

 4   1.              Plaintiff Kevin Arrona was, at all times herein mentioned a citizen of the

 5   United States of America and a resident of San Bernardino County over the age of 18.
 6
     2.              Plaintiff Steven Arrona was, at all times herein mentioned a citizen of the
 7

 8   United States of America and a resident of San Bernardino County over the age of 18.
 9   3.              Defendant Sgt. James Porter was, at all times herein mentioned,
10
     employed by the Sheriff’s department employed as a sworn officer and is at all times
11

12   acting under color of authority, for the County of San Bernardino Sheriff’s
13   Department as that term is understood in 42 U.S.C. Section 1983 litigation.
14
     4.              Defendant Deputy J. Casey was at all times employed by the Sheriff’s
15

16   Department, acting under color of authority and is a high ranking supervisor.
17   5.              Defendant Deputy Sean Tabor was at all times employed by the Sheriff’s
18
     Department, acting under the color of authority.
19

20   6.              Defendant County of San Bernardino was, at all times mentioned herein,
21   a political subdivision for the State of California.
22
     7.              The individual defendants were and are employed by the County of San
23

24   Bernardino as deputy sheriffs, or supervisors and assigned to the San Bernardino
25
     Sheriff’s department.
26
     8.              Each of the acts or omissions alleged herein was under color of state law.
27
                                                          2
     ____________________________________________________________________________________________________________
     COMPLAINT FOR DAMAGES
                                                                            LAW OFFICES OF JAMES S. TERRELL
                                                                             15411 Anacapa Road, Victorville, CA 92392
                                                                             (760) 951-5850           talktoterrell.com
Case 5:21-cv-00389-JGB-SHK Document 1 Filed 03/04/21 Page 3 of 17 Page ID #:3




 1   9.              At all times alleged herein Defendant County of San Bernardino had duty
 2
     to control the manner in which the deputy defendants carried their duties and to insure
 3

 4
     that their treatment of the Plaintiffs and others similarly situated were done in

 5   conformity with the United States Constitution, the California Constitution, the laws
 6
     of the United States, the laws of the State of California.
 7

 8   10.              The unknown named defendants, identified herein as DOES 1 through

 9   10, defendants herein, resulting in the deprivation of Plaintiffs’ civil rights and
10
     injuries to their person, as is described below.
11

12   11.             Said DOE Defendants additionally include unknown employees of the

13   County of San Bernardino and the San Bernardino Sheriff Department who were
14
     supervisors who created, fostered, acquiesced, ratified and/or maintained the policies,
15

16   customs and/or practices that caused the deprivation of Plaintiffs’ Constitutional rights

17   and his injuries.
18
     12.             Plaintiffs are ignorant of the true names and capacities of these DOE
19

20   Defendants, though all are believed to have been employed by Defendant County of

21   San Bernardino, or Defendant San Bernardino Sheriff Department or acting in concert
22
     with Defendants and in the capacity of state actors, but allege that each such
23

24   Defendant was in some manner responsible for their injuries due to their own conduct
25   which were either intentional done or done with reckless indifference to the rights of
26
     the Plaintiffs.
27
                                                          3
     ____________________________________________________________________________________________________________
     COMPLAINT FOR DAMAGES
                                                                            LAW OFFICES OF JAMES S. TERRELL
                                                                             15411 Anacapa Road, Victorville, CA 92392
                                                                             (760) 951-5850           talktoterrell.com
Case 5:21-cv-00389-JGB-SHK Document 1 Filed 03/04/21 Page 4 of 17 Page ID #:4




 1   13.             Plaintiffs are informed and believes and thereon alleges that each of the
 2
     Defendants designated as a DOE is intentionally responsible in some manner for the
 3

 4
     events and happenings herein referred to, and thereby caused injuries and damages as

 5   herein alleged. The true names and capacities of DOES 1 through 10, inclusive, and
 6
     each of them, are not now known to Plaintiffs who therefore sues said Defendants by
 7

 8   such fictitious names and will be added to this action when discovered.

 9   14.             Defendants, and each of them, did the acts and omissions hereinafter
10
     alleged in bad faith and with knowledge that their conduct violated well established
11

12   and settled law.

13   15.             Defendants, and each of them, did the acts and omissions alleged herein
14
     in done intentionally or with reckless indifference to the rights of the Plaintiffs and in
15

16   violation of clearly established law.

17   16.             Each of the individual Defendants are being sued in their individual
18
     capacity as well as their official capacity.
19

20   17.             This Court has jurisdiction over this action by virtue of 28 U.S.C. Section

21   1331, e.g. “federal question.”
22
     18.             On June 15, 2013, Plaintiffs Steven and Kevin Arrona, along with family
23

24   members and children were at home, 56956 Navajo Trail, Yucca Valley, California
25   enjoying a Sunday night when San Bernardino deputies knocked on the security
26
     screen door and demanded permission to enter the home of Steven Arrona.
27
                                                          4
     ____________________________________________________________________________________________________________
     COMPLAINT FOR DAMAGES
                                                                            LAW OFFICES OF JAMES S. TERRELL
                                                                             15411 Anacapa Road, Victorville, CA 92392
                                                                             (760) 951-5850           talktoterrell.com
Case 5:21-cv-00389-JGB-SHK Document 1 Filed 03/04/21 Page 5 of 17 Page ID #:5




 1   19.             Plaintiff Steven Arrona answered the door, but did not open the security
 2
     screen door and spoke with the deputies. The Deputies said they wanted to look for
 3

 4
     Steven Arrona’s son, Jason Arrona, who according to the Police had a warrant for his

 5   arrest.
 6
     20.             Plaintiff Steven Arrona explained that Jason Arrona did not live at his
 7

 8   residence and had not lived there for over a year and requested to a search warrant.

 9   21.             Plaintiff Steven Arrona told the deputy his son, Jason, was not present
10
     and shut door after the conversation had concluded, Plaintiff Steven Arrona also
11

12   explained he would like to see a search warrant or a warrant.

13   22.             A short time after, Defendant Sgt. James Porter arrived at the scene and
14
     made contact with Plaintiff Steven Arrona, who once again stated he did not live at the
15

16   residence, and was not present. Plaintiff Steven Arrona requested to see a search

17   warrant or any kind of warrant which was not produced.
18
     23.             Plaintiff Steven Arrona shut the door and he along with Plaintiff Kevin
19

20   Arrona went to the living room where he remained. Both Plaintiffs plead guilty to

21   misdemeanor 148 for locking the door after speaking with Sgt. Porter. That was the
22
     only time and action that Plaintiffs did not comply with the Deputies’ orders…locking
23

24   the doors.
25
26

27
                                                          5
     ____________________________________________________________________________________________________________
     COMPLAINT FOR DAMAGES
                                                                            LAW OFFICES OF JAMES S. TERRELL
                                                                             15411 Anacapa Road, Victorville, CA 92392
                                                                             (760) 951-5850           talktoterrell.com
Case 5:21-cv-00389-JGB-SHK Document 1 Filed 03/04/21 Page 6 of 17 Page ID #:6




 1   24.             Defendant Sgt. Porter along with deputies, smashed through the security
 2
     door and knocked down the front door and stormed into the residence, with all
 3

 4
     defendants and screaming at the Plaintiffs and their family members.

 5   25.             Deputy Wilson entered into the home and immediately handcuffed
 6
     Plaintiff Steven Arrona. At no time did Plaintiff Steven Arrona resist or not comply
 7

 8   with the deputy who put him in handcuffs

 9   26.             After being placed in handcuffs, Defendant Sgt. James Porter walked
10
     over and with a closed hand, making a fist and punched Plaintiff Steven Arrona in his
11

12   face, knocking him to the ground. The Plaintiff Steven Arrona sustained injury to his

13   face, neck, and shoulders causing him severe pain as he had recently undergo surgery
14
     for his neck and back.
15

16   27.             Plaintiff Kevin Arrona was ordered to get on the ground, which he

17   immediately complied and put his hands behind his back. Defendant Deputy Jay
18
     Casey jumped on Plaintiffs Kevin Arrona’s back and put him in a choke hold and
19

20   actually choked him so hard as to prevent him from breathing.

21   28.             Plaintiff Kevin Arrona was then tased five or six times. Each tasing
22
     caused Arrona’s body to lock up and he was having problems breathing. Defendant
23

24   Deputy J. Casey maintained Arrona in a choke hold as the Plaintiff was being tased by
25   Defendant Sgt. James Porter. The hold prevented Plaintiff Kevin Arrona from
26

27
                                                          6
     ____________________________________________________________________________________________________________
     COMPLAINT FOR DAMAGES
                                                                            LAW OFFICES OF JAMES S. TERRELL
                                                                             15411 Anacapa Road, Victorville, CA 92392
                                                                             (760) 951-5850           talktoterrell.com
Case 5:21-cv-00389-JGB-SHK Document 1 Filed 03/04/21 Page 7 of 17 Page ID #:7




 1   breathing and he was suffocating and was kicked, struck and beaten by Defendant
 2
     Deputy Sean Tabor. During the entire time, Arrona was compliant.
 3

 4
     29.             Plaintiff Kevin Arrona was being held down and struck by deputies and

 5   tased. During this entire time the deputies were yelling “Stop Resisting! Stop
 6
     Resisting!”, as a ploy to create false evidence on their recorders or so witnesses would
 7

 8   hear the false statements.

 9   30.     Defendant Porter says on a belt tape recorder, “That is what you get for not
10
     complying with the police!.”
11

12

13                                       FIRST CAUSE OF ACTION
14                                   Excessive Force (42 U.S.C. § 1983)
15                                             Fourth Amendment
16                                            Plaintiff Kevin Arrona
17                                           (Against all Defendants)
18
     31.          Plaintiffs refers to and re-pleads each and every allegation contained in
19

20   paragraphs 1 through 29 of this complaint, and by this reference incorporates the same
21
     herein and make each a part hereof.
22
     32.             Sheriff’s deputies, Defendant Sgt. James Porter, Defendant Deputy J.
23

24   Casey and all Named Defendants including the Doe Defendants brutally tortured
25
     Plaintiff. Named Defendant Deputies tased Plaintiff Kevin Arrona although Plaintiff
26
     was at all times compliant and never resisted or refused any deputy’s command. After
27
                                                          7
     ____________________________________________________________________________________________________________
     COMPLAINT FOR DAMAGES
                                                                            LAW OFFICES OF JAMES S. TERRELL
                                                                             15411 Anacapa Road, Victorville, CA 92392
                                                                             (760) 951-5850           talktoterrell.com
Case 5:21-cv-00389-JGB-SHK Document 1 Filed 03/04/21 Page 8 of 17 Page ID #:8




 1   being placed in handcuffs Kevin Arrona was tased repeatedly. This constituted
 2
     excessive force against Plaintiff in violation of his Fourth Amendment rights.
 3

 4
     33.             Defendants’ use of excessive force caused Plaintiff severe physical

 5   injuries; pain and suffering; extreme emotional distress, fear, trauma, and humiliation;
 6
     bruises on his face and body; lacerations and abrasions on his face and body.
 7

 8   34.             Plaintiff claims against Defendants COUNTY are based on their

 9   maintaining and permitting the practices, policies and customs described in this
10
     complaint in particular. Plaintiff is further informed and believes thereon alleges that
11

12   Defendants COUNTY have ratified the individual deputies’ unconstitutional conduct

13   toward Plaintiffs.
14
     35.             Plaintiffs alleges that the acts of the individual Defendants were willful,
15

16   malicious, intentional, oppressive, reckless, and/or were done in willful or conscious

17   disregard of Plaintiff’s rights, welfare, and safety, thereby justifying the awarding of
18
     punitive and exemplary damages in an amount to be determined at the time of trial.
19

20   36.             As a direct and legal result of Defendants’ acts and omissions, Plaintiff

21   has suffered damages, including without limitation, pain and suffering, extreme
22
     mental and emotional distress, severe physical injuries, medical expenses, attorneys’
23

24   fees, costs of suit, loss of earnings, and other pecuniary losses not yet ascertained.
25
26

27
                                                          8
     ____________________________________________________________________________________________________________
     COMPLAINT FOR DAMAGES
                                                                            LAW OFFICES OF JAMES S. TERRELL
                                                                             15411 Anacapa Road, Victorville, CA 92392
                                                                             (760) 951-5850           talktoterrell.com
Case 5:21-cv-00389-JGB-SHK Document 1 Filed 03/04/21 Page 9 of 17 Page ID #:9




 1
                                          SECOND CAUSE OF ACTION
 2
                                             (EXCESSIVE FORCE)
 3                                           (By Plaintiff Steven Arrona
 4          Against Defendants Sgt. James Porter, County of San Bernardino only)
 5                                                Excessive Force
 6                                (42 U.S.C. § 1983, Fourth Amendment)
 7

 8   37.             Plaintiffs refers to and re-pleads each and every allegation contained in
 9   paragraphs 1 through 36 of this complaint, and by this reference incorporates the same
10
     herein and make each a part hereof.
11

12   38.             After deputies entered residence, Plaintiff Steven Arrona was placed in
13
     handcuffs after he complied with deputies’ orders. The handcuffs were placed on his
14
     wrists, and no resistance of any kind came from the Plaintiff, as he put his hands in the
15

16   small of his back.
17
     39.             Defendant Sgt. James Porter walked over to the Plaintiff Steven Arrona,
18
     after the handcuffs were secured, and he made a fist by closing his hand and struck the
19

20   Plaintiff in the face so hard as to knock him backwards, several feet and fall onto the
21
     furniture with his hands handcuffed behind him. Defendant Sgt. James Porter’s
22
     actions constituted excessive force.
23

24   40.             Plaintiff Steven Arrona had recently undergone back surgery and his
25
     neck, shoulders, and back were extremely sensitive and sore. The punch and fall cost
26
     the Plaintiff to suffer extreme pain and fear that the fall created a new injury.
27
                                                          9
     ____________________________________________________________________________________________________________
     COMPLAINT FOR DAMAGES
                                                                            LAW OFFICES OF JAMES S. TERRELL
                                                                             15411 Anacapa Road, Victorville, CA 92392
                                                                             (760) 951-5850           talktoterrell.com
Case 5:21-cv-00389-JGB-SHK Document 1 Filed 03/04/21 Page 10 of 17 Page ID #:10




 1   41.             Defendants’ use of excessive force caused Plaintiff severe physical
 2
     injuries; pain and suffering; extreme emotional distress, fear, trauma, and humiliation;
 3

 4
     bruises on his face and body; lacerations and abrasions on his face and body.

 5   42.             Plaintiff claims against Defendants COUNTY are based on their
 6
     maintaining and permitting the practices, policies and customs described in this
 7

 8   complaint in particular, Plaintiff is further informed and believes thereon alleges that

 9   Defendant have ratified the individual deputies’ unconstitutional conduct toward
10
     Plaintiff.
11

12   43.             As result of the conduct, Defendants reliable for Plaintiff’s injuries either

13   because they were integral participants in the misconduct, or because they failed to
14
     intervene when they had the opportunity and try to do so to prevent these violations.
15

16   44.             Plaintiffs alleges that the acts of the individual Defendants were willful,

17   malicious, intentional, oppressive, reckless, and/or were done in willful or conscious
18
     disregard of Plaintiff’s rights, welfare, and safety, thereby justifying the awarding of
19

20   punitive and exemplary damages in an amount to be determined at the time of trial.

21   45.             As a direct and legal result of Defendants’ acts and omissions, Plaintiff
22
     has suffered damages, including without limitation, pain and suffering, extreme
23

24   mental and emotional distress, severe physical injuries, medical expenses, attorneys’
25   fees, costs of suit, loss of earnings, and other pecuniary losses not yet ascertained.
26

27
                                                          10
     ____________________________________________________________________________________________________________
     COMPLAINT FOR DAMAGES
                                                                            LAW OFFICES OF JAMES S. TERRELL
                                                                             15411 Anacapa Road, Victorville, CA 92392
                                                                             (760) 951-5850           talktoterrell.com
Case 5:21-cv-00389-JGB-SHK Document 1 Filed 03/04/21 Page 11 of 17 Page ID #:11




 1
                                           THIRD CAUSE OF ACTION
 2
            (UNLAWFUL CUSTOM AND PRACTICE UNDER SECTION 1983)
 3           (By Plaintiff Against Defendants COUNTY OF SAN BERNARDINO
 4                                             individually)
 5   46.             Plaintiffs refers to and re-pleads each and every allegation contained in
 6
     paragraphs 1 through 45 of this complaint, and by this reference incorporates the same
 7
     herein and make each a part hereof.
 8

 9   47.             Defendant COUNTY OF SAN BERNARDINO is and at all times herein
10
     mentioned has been a public entity and an incorporated municipality duly authorized
11
     and existing as such in and under the laws of the State of California; and at all times
12

13   herein mentioned, Defendant COUNTY OF SAN BERNARDINO, possessed the
14
     power and authority to adopt policies and prescribe rules, regulations and practices
15
     affecting the operation of the San Bernardino Police Department and its tactics,
16

17   methods, practices, customs and usages related to internal investigations, personnel
18
     supervision and records maintenance, and the proper uses of force by its rank and file,
19

20
     generally.

21   48.             At all times herein mentioned, Defendants, and each of them, were
22
     employees acting under the COUNTY OF SAN BERNARDINO direction and
23

24
     control, who knowingly and intentionally promulgated, maintained, applied, enforced

25   and suffered the continuation of policies, customs, practices and usages in violation of
26
     the First and Fourth Amendments respectively to the United States Constitution,
27
                                                          11
     ____________________________________________________________________________________________________________
     COMPLAINT FOR DAMAGES
                                                                            LAW OFFICES OF JAMES S. TERRELL
                                                                             15411 Anacapa Road, Victorville, CA 92392
                                                                             (760) 951-5850           talktoterrell.com
Case 5:21-cv-00389-JGB-SHK Document 1 Filed 03/04/21 Page 12 of 17 Page ID #:12




 1   which customs, policies, practices and usages at all times herein mentioned required
 2
     and encouraged the employment, deployment and retention of persons as peace
 3

 4
     officers who have demonstrated their brutality, dishonesty, bigotry, and numerous

 5   other serious abuses of their powers as peace officers in the employment of the
 6
     COUNTY OF SAN BERNARDINO .
 7

 8   49.             Defendant COUNTY OF SAN BERNARDINO knowingly maintains

 9   and permits official sub-rosa policies or customs of permitting the occurrence of the
10
     kinds of wrongs set forth above, by deliberate indifference to widespread police
11

12   abuses, failing and refusing to impartially investigate, discipline or prosecute peace

13   officers who commit acts of felonious dishonesty and crimes of violence, each ratified
14
     and approved by COUNTY OF SAN BERNARDINO.
15

16   50.             The unconstitutional policies, practices or customs promulgated,

17   sanctioned or tolerated by Defendants COUNTY OF SAN BERNARDINO , include,
18
     but are not limited to:
19

20   51.             Defendants COUNTY OF SAN BERNARDINO had knowledge, prior to

21   and since this incident, of repeated allegations of abuse and assaultive misconduct
22
     toward detainees and arrestees. Specifically, COUNTY OF SAN BERNARDINO
23

24   knew Defendants had in the past committed acts of police abuse, dishonesty and
25   prevarication;
26

27
                                                          12
     ____________________________________________________________________________________________________________
     COMPLAINT FOR DAMAGES
                                                                            LAW OFFICES OF JAMES S. TERRELL
                                                                             15411 Anacapa Road, Victorville, CA 92392
                                                                             (760) 951-5850           talktoterrell.com
Case 5:21-cv-00389-JGB-SHK Document 1 Filed 03/04/21 Page 13 of 17 Page ID #:13




 1   52.             Defendants COUNTY OF SAN BERNARDINO had knowledge, prior to
 2
     and since this incident, of similar allegations of abuse and dishonesty by Defendants,
 3

 4
     and refused to enforce established administrative procedures to insure the safety of

 5   detainees and arrestees;
 6
     53.             Defendants COUNTY OF SAN BERNARDINO refused to adequately
 7

 8   discipline individual officers and employees found to have committed similar acts of

 9   abuse and misconduct;
10
     54.             Defendants COUNTY OF SAN BERNARDINO refused to competently
11

12   and impartially investigate allegations of abuse and misconduct alleged to have been

13   committed by San Bernardino Sheriffs Department officers;
14
     55.             Defendants COUNTY OF SAN BERNARDINO reprimanded,
15

16   threatened, intimidated, demoted and fired officers who reported acts of abuse by

17   other officers;
18
     56.             Defendants COUNTY OF SAN BERNARDINO covered up acts of
19

20   misconduct and abuse by deputies and sanctioned a code of silence by and among

21   officers;
22
     57.             Defendants COUNTY OF SAN BERNARDINO officers who displayed
23

24   aggressive and abusive behavior towards detainees and arrestees;
25
26

27
                                                          13
     ____________________________________________________________________________________________________________
     COMPLAINT FOR DAMAGES
                                                                            LAW OFFICES OF JAMES S. TERRELL
                                                                             15411 Anacapa Road, Victorville, CA 92392
                                                                             (760) 951-5850           talktoterrell.com
Case 5:21-cv-00389-JGB-SHK Document 1 Filed 03/04/21 Page 14 of 17 Page ID #:14




 1   58.             Defendants COUNTY OF SAN BERNARDINO failed to adequately
 2
     train and educate officers in the use of reasonable and proper force and failed to
 3

 4
     enforce the department’s written regulations with respect to uses of force;

 5   59.             Defendant COUNTY OF SAN BERNARDINO failed to adequately
 6
     supervise the actions of officers under their control and guidance;
 7

 8   60.             Defendants COUNTY OF SAN BERNARDINO condoned and

 9   participated in the practice of prosecuting known groundless criminal charges for the
10
     purpose of insulating the County of San Bernardino and its officers from civil
11

12   liability and reducing or dismissing criminal charges against individuals in return for

13   release from civil liability;
14
     61.             Defendants COUNTY OF SAN BERNARDINO condone and encourage
15

16   a conspiracy of silence among their employees for the purpose of concealing and

17   furthering wrongful and illegal conduct by their employees;
18
     62.             Defendants COUNTY OF SAN BERNARDINO engaged in the practice
19

20   and custom of withholding from criminal defendants, judges and prosecutors, known

21   Brady evidence unfavorable to their officers in violation of law and the Constitution.
22
     63.             Defendants COUNTY OF SAN BERNARDINO fostered and
23

24   encouraged an atmosphere of lawlessness, abuse and unconstitutional misconduct,
25   which by March 2013 and thereafter, represented the unconstitutional policies,
26
     practices and customs of the COUNTY OF SAN BERNARDINO .
27
                                                          14
     ____________________________________________________________________________________________________________
     COMPLAINT FOR DAMAGES
                                                                            LAW OFFICES OF JAMES S. TERRELL
                                                                             15411 Anacapa Road, Victorville, CA 92392
                                                                             (760) 951-5850           talktoterrell.com
Case 5:21-cv-00389-JGB-SHK Document 1 Filed 03/04/21 Page 15 of 17 Page ID #:15




 1   64.             By reason of the aforesaid policies, customs, practices and usages,
 2
     Plaintiffs’ rights under the First and Fourth to the United States Constitution were
 3

 4
     deprived.

 5
                                       FOURTH CAUSE OF ACTION
 6
                                         FAILURE TO INTERVENE
 7
                                     (VIOLATION OF 42 U.S.C. § 1983)
 8                        (By Plaintiffs Against All Individual Defendants)
 9   65.             Plaintiffs refers to and re-pleads each and every allegation contained in
10
     paragraphs 1 through 64 of this complaint, and by this reference incorporates the same
11
     herein and make each a part hereof.
12

13   66.             Commencing on March 2013, Defendant Sgt Porters knew and
14
     understood Plaintiffs were being subjected to excessive force, deprivation of his
15
     constitutional rights and was in the position and had the duty and authority to
16

17   intervene to prevent the wrongdoing committed against Plaintiffs by Defendants
18
     67.             By virtue of the foregoing, Defendants, and each of them, violated 42
19

20
     U.S.C. § 1983.

21   68.             As a direct result of the foregoing, Plaintiffs have been damaged as
22
     recited above and demands and is entitled to the damages recited in First Cause of
23

24
     Action, including, but limited to, general and punitive damages (except to as to

25   County of San Bernardino) , and attorney’s fees.
26

27
                                                          15
     ____________________________________________________________________________________________________________
     COMPLAINT FOR DAMAGES
                                                                            LAW OFFICES OF JAMES S. TERRELL
                                                                             15411 Anacapa Road, Victorville, CA 92392
                                                                             (760) 951-5850           talktoterrell.com
Case 5:21-cv-00389-JGB-SHK Document 1 Filed 03/04/21 Page 16 of 17 Page ID #:16




 1
                                                       PRAYER
 2
             WHEREFORE, Plaintiffs prays judgment against Defendants and each of them,
 3   as follows:
 4           AS TO EACH CAUSE OF ACTION AS APPLICABLE
 5           1.           For General damages, $1,000,000.00;
 6           2.           For Special damages according to proof;
 7           3.            For Punitive damages as provided by law, in an amount to be
 8                provided against each individual Defendant;
 9           4.            For attorney’s fees;
10           5.            For Costs of suit;
11           6.          For such other and further relief as the Court may deem proper.
12

13   Dated: 3/4/2021
14                                                                          ____________/s/James Terrell_
                                                                                          James S. Terrell
15                                                                               Attorney for PLAINTIFF
16
     Dated: 3/4/2021
17
                                                                           _________/s/Sharon J. Brunner_
18
                                                                                        Sharon J. Brunner
19                                                                               Attorney for PLAINTIFF
20

21

22

23

24

25
26

27
                                                          16
     ____________________________________________________________________________________________________________
     COMPLAINT FOR DAMAGES
                                                                            LAW OFFICES OF JAMES S. TERRELL
                                                                             15411 Anacapa Road, Victorville, CA 92392
                                                                             (760) 951-5850           talktoterrell.com
Case 5:21-cv-00389-JGB-SHK Document 1 Filed 03/04/21 Page 17 of 17 Page ID #:17




 1                                               JURY DEMAND
 2
             PLAINTIFF hereby demands a trial by jury.
 3
     Dated: 3/4/2021
 4

 5

 6                                                                          ____________/s/James Terrell_
 7                                                                                        James S. Terrell
                                                                                 Attorney for PLAINTIFF
 8
     Dated: 3/4/2021
 9
                                                                           _________/s/Sharon J. Brunner_
10                                                                                      Sharon J. Brunner
                                                                                 Attorney for PLAINTIFF
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27
                                                          17
     ____________________________________________________________________________________________________________
     COMPLAINT FOR DAMAGES
                                                                            LAW OFFICES OF JAMES S. TERRELL
                                                                             15411 Anacapa Road, Victorville, CA 92392
                                                                             (760) 951-5850           talktoterrell.com
